810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Gene BORGERT;  Everett Elkins, Defendants-Appellees.
Nos. 86-1914, 86-1969.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
These appeals have been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that the judgment was entered April 11, 1986.   The notice of appeal filed on September 19, 1986, was 130 days late (appeal number 86-1914) and the notice of appeal filed October 10, 1986, was filed 151 days late (appeal number 86-1969).   Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).   Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal numbers 86-1914 and 86-1969 be and hereby are dismissed for lack of jurisdiction.   Rule (d)(1), Rules of the Sixth Circuit.